
	

114 SRES 539 ATS: Condemning the horrific acts of violence and hatred in Dallas, Texas, on July 7, 2016, and expressing support and prayers for all those impacted by the tragedy. 
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 539
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Cornyn (for himself, Mr. Cruz, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cotton, Mr. Crapo, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the horrific acts of violence and hatred in Dallas, Texas, on July 7, 2016, and
			 expressing support and prayers for all those impacted by the tragedy. 
	
	
 Whereas, on July 7, 2016, during a rally and march in Dallas, Texas, a lone gunman opened fire, killing 5 police officers and wounding 9 other officers and 2 bystanders;
 Whereas this act of violence and hatred is the deadliest attack on United States law enforcement officers since the terrorist attacks of September 11, 2001;
 Whereas this act of violence and hatred occurred during a lawful, peaceful, nonviolent political demonstration;
 Whereas this attack took place with the intention of targeting police officers; Whereas Federal, State, and local law enforcement personnel performed their duties admirably during the attack and risked their lives for the safety of the people of Dallas; and
 Whereas the residents of Dallas came together to support the victims, and the families, friends, and loved ones of the victims: Now, therefore, be it
		
	
 That the Senate— (1)condemns, in the strongest possible terms, the heinous attack that occurred in Dallas, Texas, on July 7, 2016;
 (2)expresses its belief that an attack upon a police officer is an affront to the rule of law and the promise of justice, domestic tranquility, common defense, and general welfare and the blessings of liberty secured by the Constitution of the United States;
 (3)offers its condolences to the families, friends, and loved ones of those who were killed while protecting the city of Dallas and expresses its hope for the quick and complete recovery of the survivors wounded in the shooting;
 (4)applauds the bravery and dedication exhibited by the hundreds of Federal, State, and local law enforcement officials, emergency medical responders, and others who offered their support and assistance; and
 (5)stands together united against violence and hatred, and in support of the brave and honorable police officers across the United States who work every day to keep the country safe.
